Citation Nr: 1046186	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-26 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1992.

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at a 
Board hearing in April 2010; the transcript is of record.  This 
matter was remanded in May 2010.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further action 
is required on your part.  


REMAND

VA audiograms in 2007 and 2010 revealed a relatively mild 
bilateral hearing deficit.  The Veteran has argued that VA 
testing was inaccurate and he went to a private facility to 
clarify the extent of his hearing deficit.  He submitted a July 
2010 private audiological evaluation.  This evidence, however, is 
in a format that is incompatible for VA rating purposes.  
Specifically, the report includes audiometric findings of 
puretone hearing threshold levels that are shown in graphic form 
instead of numeric form and are not in a format compatible for VA 
rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient private examination reports 
or VA progress notes.   Acknowledging that VA has very little 
ability to compel non-VA medical personnel to comply with such a 
request, the Court limited its holding "to those instances in 
which the missing information is relevant, factual, and 
objective- that is, not a matter of opinion- and where the 
missing evidence bears greatly on the probative value of the 
examination report."  In Savage v. Shinseki, No. 09-4406 (U.S. 
Vet. App. Nov. 3, 2010), the Court held that the Board erred in 
not seeking additional clarification of the private audiograms, 
as: (1) there was a period of time during which the only 
available evidence consisted of the private audiograms, which 
could potentially have provided a staged rating;  (2) the 
question of whether the Maryland CNC test was used by the private 
examiners is a factual, objective question to which there is a 
yes or no answer and does not in any way rely on the opinion of 
the examiner; and (3) the burden on VA in obtaining this missing 
information is minimal.   Here, the private audiogram is dated 
the same month as the VA audiogram, but the Veteran is claiming 
that the VA audiogram is inaccurate, and the private audiogram 
could conceivably support that argument.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary information and 
authorization from the Veteran, the provider of 
the private audiogram should be contacted to 
determine if the July 2010 audiogram and 
examination was performed by a state-licensed 
audiologist and the values for the controlled 
speech discrimination test (Maryland CNC), and a 
report of the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 
C.F.R. § 4.85.

2.  If the results of the July 2010 private 
audiogram differ significantly from the July 2010 
VA audiometric testing, the Veteran should be 
afforded another VA examination.  

3.  After completion of the above, the RO should 
review the expanded record and determine if the 
benefit sought on appeal is warranted.  The 
appellant and his representative should then be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






 Department of Veterans Affairs


